DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The instant Action is responsive to Applicant’s Amendment, Arguments and Remarks filed 05/16/2022.
3. All rejections and/or objections previously made are hereby withdrawn.
Allowable Subject Matter
4. In view of a thorough search and examination of the present application, and in light of the following:
Prosecution history of the instant application;
The summary of an applicant initiated interview conducted on 04/27/2022;
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (PE2E, EAST, NPL-ACM, Google, NPL-IEEE, IP.com, Google Patents, Google Scholars, etc.), Claims 1-2 and 4-20 (renumbered to 1-19) are allowed. 
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's Non-Final Office Actions of 02/15/2022, the rejections were made to claims 1-2 and 4-20 mainly under 35 U.S.C. § 103 as being unpatentable over 
Weber et al.: “METHOD AND SYSTEM FOR VALIDATING PROCESS MODELS” (United States Patent Application Publication US 20090113394 A1, published 2009-04-30; and filed 2007-10-31, hereafter “Weber”), and further in view of 
Park et al.: “EVENT BATCHING, OUTPUT SEQUENCING, AND LOG BASED STATE STORAGE IN CONTINUOUS QUERY PROCESSING” (United States Patent Application Publication US 20170116210 A1, published April 27, 2017; and filed May 20, 2016, hereafter “Park”).

The application is dedicated to accessing to operator state information includes a operators configured to compute data received and the state information is associated with operators. The data processing system includes an object graph comprising a representation of the computation, and that may dynamically change at runtime. In addition to access to the state information via the object graph, the processing system also includes a query manager that is executable to process a graph query to retrieve the state information by traversing a plurality of nodes within the object graph. 

In a response to the above Office Actions of 02/15/2022, the Remarks, Arguments and Amendment filed 05/16/2022, in respect of independent claims, the Applicant argued that, with respect to claims 1 (and 18),
“”Park, whether considered singly or in combination with the other cited references, fails to describe, teach, or suggest a "a plurality of operators ... , wherein an operator of the plurality of operators comprises state information based on the data received, and wherein the state information is internal to the operator and not provided as an output" and "an object graph interface that provides access to an object graph comprising a plurality of nodes that symbolically represent the plurality of operators, wherein the object graph is a separate data structure from the plurality of operators, wherein a node of the plurality of nodes corresponds to the operator and includes one or more properties storing a copy of the state information of the operator, and wherein the object graph interface provides access to the one or more properties of the node via a graph query of the object graph" as recited by currently amended independent claim 1.””; and the Applicant further argued that  
“”Weber fails to disclose "receiving, from a querying entity, a graph query to determine the state information associated with an operator, wherein the state information is not available via querying the operator; accessing an object graph via an object graph interface that provides access to node properties via graph queries processed in relation to the object graph, wherein the object graph represents a computation performed by a plurality of operators comprising the operator; [and] traversing a plurality of nodes within the object graph to identify a node that corresponds to the operator, wherein the plurality of nodes in the object graph represent the plurality of operators," as recited by currently amended independent claim 9."”.

In view of the application’s backgrounds and fields of endeavor, and the application specifically reciting the subject matters of accessing to operator state information includes a operators configured to compute data received, the state information is associated with operators, an object graph comprises a representation of the computation, and that may dynamically change at runtime and a query manager processes a graph query to retrieve the state information by traversing a plurality of nodes within the object graph.
The Examiner was persuaded that the below high-lighted subject matter is distinct from prior art.
“generating output utilizing an operator of the data processing system based on an input and state information,
wherein the state information is not included in the output;
receiving, from a querying entity, a graph query to determine the state information associated with an operator,
wherein the state information is not available via querying the operator;
accessing an object graph via an object graph interface that provides access to node properties via graph queries processed in relation to the object graph,
wherein the object graph represents a computation performed by a plurality of operators comprising the operator;
traversing a plurality of nodes within the object graph to identify a node that corresponds to the operator,
wherein the plurality of nodes in the object graph represent the plurality of operators;
determining, via the object graph interface, the state information associated with the operator by identifying one or more properties of the node that corresponds to the state information from the operator; and
providing the state information from the object graph in response to the querying entity.”.

An update search on prior art in domains (PE2E, EAST, CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, International, etc.) has been conducted. The prior art searched and investigated in the domains (PE2E, EAST, CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, International, etc.) do not fairly teach or suggest teaching of the subject matter as described above and the Examiner was persuaded that that features identified in the subject matters above is distinct from prior art and the subject matters disclosed or similarly disclosed in each of the independent claims 1, 9 and 18 are also among the merits of allowable subject matter of the application. 

Claims (2, and 4-8), (10-17) and (19-20) are directly or indirectly dependent upon the independent claims 1, 9 and 18, respectively, and the claims are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-2 and 4-20 (renumbered to 1-19) are allowed. 
Conclusions
6.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
May 21, 2022